DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 02/22/2022 containing amendments and remarks to the claims.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
No prior art alone or in combination with references discloses or reasonably suggests a continuous flow process for making a bicyclic compound as recited in claim 1. Specifically, no prior art discloses mixing 1,1-dibromo-2,2-bis(chloromethyl)cyclopropane and an organometallic reagent in a continuous flow reactor to form a reagent mixture, and subsequently mixing the reagent mixture with a static mixer in the continuous flow reactor under reaction conditions to produce [1.1.1]propellane and a salt; wherein the static mixer provides a mixing rate that is effective to minimize clogging of the continuous flow reactor by the salt.
The closest prior art of record, Suzuki et al. (WO 2017/157932), discloses a method for preparing [1.1.1]propellane comprising mixing a solution of 1,1-dibromo-2,2-bis(chloromethyl)cyclopropane in solvent with a solution of an organolithium species (organometallic reagent) in a continuous flow system (page 17, lines 18-21). Suzuki teaches the 
Suzuki differs from the claimed invention in that Suzuki fails to disclose a salt is formed and only discloses mixing 1,1-dibromo-2-,2-bis(chloromethyl)cyclopropane and the organometallic reagent into the flow system via a mixing device, wherein the mixing device are taught to be T or Tee mixers (p. 14, lines 16-31) and fails to disclose the use of a static mixer. It is evident that the mixing devices of Suzuki are taught to be used to introduce the 1-dibromo-2-,2-bis(chloromethyl)cyclopropane and the organometallic reagent into the flow system as a mixture and thus is equivalent to the step of forming a reagent mixture as claimed. However, the claimed invention relies on the presence of an additional mixer, the static mixer, that provides additional mixing within the reactor to minimize clogging by salts that are produced during the process. As Suzuki fails to recognize the formation of salt, there would be no motivation or reason to modify the process of Suzuki by adding a static mixer to the process of Suzuki or substitute the mixing device disclosed by Suzuki for two distinct mixing steps and mixers. The Applicant has recognized a problem associated with salt formation in the reaction of 1-dibromo-2-,2-bis(chloromethyl)cyclopropane and the organometallic reagent to produce [1.1.1]propellane, not recognized in the prior art, and the claimed invention provides a static mixer to provide additional mixing within the reactor which is effective in minimizing clogging of the continuous flow reactor. 
As such, claims 1-4 and 6-32 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772